DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 8, line 2
	“for target device”  should be changed to: -- for the target device --
2.	 In Claim 12, line 1
	“wherein the the computer”  should be changed to: -- wherein the computer --
3.	 In Claim 14, line 1
	“wherein the the computer”  should be changed to: -- wherein the computer --
4.	 In Claim 18, line 1
	“wherein the the computer”  should be changed to: -- wherein the computer --
5.	 In Claim 18, line 2



Information Disclosure Statement
	The information disclosure statement (IDS) submitted on August 07, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claims 1-20 uniquely identify the distinct features of secure speech recognition.
The closest prior art made of record is Rhoads (US 20070274386 A1) and Hinchliffe et al. (US 20170180391 A1) and Gomar (US 20130225128 A1).
The cited reference (Rhoads) teaches monitoring and/or filtering video or audio data. In one implementation a method is provided including: obtaining data representing video or audio; analyzing the data representing video or audio for an in -band signal, the in -band signal encoded in data representing video picture elements or in data representing audio elements; looking for out-of -band data conveyed with the data representing video or audio; restricting or allowing distribution of the data representing video or audio based at least in part on a result of the act of analyzing and a result of the act of looking. In some implementations the in -band signal includes 
The cited reference (Hinchliffe) teaches a computing apparatus having: a network interface to communicate with a second device; a contextual data interface to receive and store contextual data; and one or more logic elements comprising a contextual security agent, operable to: receive a contextual data packet via the network interface; compare the contextual data packet to stored contextual data; and act on the comparing. The contextual data packet may optionally be provided out of band, and may be used to authenticate a substantive data packet, such as a patch or update. 
The cited reference (Gomar) teaches a speaker recognition system for authenticating a mobile device user includes an enrollment and learning software module, a voice biometric authentication software module, and a secure software application. Upon request by a user of the mobile device, the enrollment and learning software module displays text prompts to the user, receives speech utterances from the user, and produces a voice biometric print. The enrollment and training software module determines when a voice biometric print has met at least a quality threshold before storing it on the mobile device. The secure software application prompts a user requiring authentication to repeat an utterance based at least on an attribute of a selected voice biometric print, receives a corresponding utterance, requests the voice biometric authentication software module to verify the identity of the second user using the utterance, and, if the user is authenticated, imports the voice biometric print.
The cited reference (Gomar, Rhoads and Hinchliffe) fails to disclose a memory having computer readable instructions; and a processor for executing the computer readable instructions, the computer readable instructions including instructions for: receiving a speech recognition request from a user, the speech recognition request including a captured audio file; filtering the Claims 1-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677